In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21‐1121
ERICA A. MANDRELL,
                                              Plaintiff‐Appellant,
                                v.

KILOLO KIJAKAZI, Acting Commissioner of
Social Security,
                                              Defendant‐Appellee.
                    ____________________

          Appeal from the United States District Court for the
          Southern District of Indiana, New Albany Division.
No. 4:19‐cv‐0189‐DML‐SEB — Debra McVicker Lynch, Magistrate Judge.
                    ____________________

   ARGUED OCTOBER 27, 2021 — DECIDED FEBRUARY 8, 2022
                ____________________

   Before MANION, WOOD, and BRENNAN, Circuit Judges.
   WOOD, Circuit Judge. Erica Mandrell chose to serve her
country in the United States Coast Guard. Unfortunately, that
experience left her emotionally scarred and suﬀering from
post‐traumatic stress disorder (PTSD), after a fellow service‐
member raped her. This appeal concerns her eﬀorts to obtain
disability benefits under the Social Security Act. She was un‐
successful both before the Social Security Administration and
2                                                  No. 21‐1121

in the district court, but we conclude that the administrative
law judge failed to connect the residual functional capacity he
found with the evidence in the record, and he did not ade‐
quately account for her deficits in concentration, persistence,
and pace. We therefore remand this case to the agency for fur‐
ther proceedings.
                               I
    Mandrell was born in 1981; she pursued her education
through one year in college. From November 2005 until Janu‐
ary 2009, she served in the Coast Guard, which she left with
an honorable discharge. Regrettably, while in service she was
the victim of a rape by a fellow servicemember. The details of
this incident are not pertinent to this appeal, but it is undis‐
puted that she developed PTSD and anxiety afterwards. At
some point between 2010 and 2014, the Department of Veter‐
ans Aﬀairs found her to be 100% disabled based on a service‐
related cause, and it awarded benefits to her. It later revised
her level of disability down to 70%. Despite this favorable rul‐
ing from the VA, when Mandrell applied for Social Security
disability benefits in November 2017, ultimately claiming
coverage only for the period from October 1, 2015, to March
31, 2016, her request was denied.
    After the state agency denied her claim, Mandrell (repre‐
sented by counsel) appeared and testified at a hearing before
Administrative Law Judge Pickett. The only other person to
testify was a vocational expert; the remainder of the evidence
was submitted in written form. Because of the insured‐status
requirements imposed by the Act, 42 U.S.C. §§ 416(i)(3),
423(c)(1)(B), Mandrell had to prove that she became disabled
before March 31, 2016, her “date last insured.” The ALJ denied
her claim, and the Appeals Council denied her request for
No. 21‐1121                                                    3

review. As permitted by 42 U.S.C. § 405(g), she sought review
in the district court, but it found no error and aﬃrmed the
ALJ’s decision. On appeal from that decision, our standard of
review is essentially the same as the district court’s: we must
aﬃrm if the agency’s findings are supported by substantial
evidence, Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019), and
there is no legal error, see Farrell v. Astrue, 692 F.3d 767, 770
(7th Cir. 2012).
                               II
     The Social Security Administration uses a five‐step se‐
quential process for disability‐benefit cases. Step 1 asks
whether the claimant is engaging in substantial gainful activ‐
ity. 20 C.F.R. § 404.1520(b). If no, then the ALJ moves to Step
2, which addresses the question whether the claimant has a
medically determinable impairment, or a series of impair‐
ments, that are severe. 20 C.F.R. § 404.1520(c). If yes, then the
question at Step 3 is whether that impairment appears on a
list that the agency keeps, pursuant to 20 C.F.R. Part 404, Sub‐
part P, Appendix 1. If the claimant’s impairment appears on
the list, then benefits are due. If not, the ALJ pauses to deter‐
mine the claimant’s residual functional capacity (RFC), de‐
fined as the most physical and mental work the claimant can
do on a sustained basis despite her limitations. 20 C.F.R.
§ 404.1545(a). The RFC drives the determinations at Steps 4
and 5. At Step 4, the ALJ must see if the claimant is still capa‐
ble of performing her past relevant work, given her RFC. If
yes, then benefits must be denied. If no, the ALJ proceeds to
the final step and determines, usually with the help of a voca‐
tional expert, whether there is any work in the national econ‐
omy she can perform. Again, if yes, then the ALJ will deny the
application; if no, the claimant prevails. For purposes of Steps
4                                                     No. 21‐1121

1 to 4, the claimant bears the burden of proof; only at Step 5
does it shift to the agency. See Butler v. Kijakazi, 4 F.4th 498,
501 (7th Cir. 2021).
     Following this approach, the ALJ concluded that Mandrell
was not disabled. He did so even though he acknowledged
that she had severe mental impairments through her date last
insured—in particular, PTSD along with anxiety and depres‐
sive disorders. In the course of finding for purposes of Step 3
that these problems did not meet the criteria of any listed im‐
pairment, he noted the opinion of the VA’s psychologist, Dr.
Jennifer Kaladow. Dr. Kaladow submitted a report dated Oc‐
tober 6, 2015, in which she stated that Mandrell had marked
limitations in her ability to interact with others and in her abil‐
ity to concentrate, adapt, and manage herself. The ALJ gave
little weight to that report, both because he found an incon‐
sistency in the way it described Mandrell’s ability to concen‐
trate, and because Dr. Kaladow (in his view) relied too heav‐
ily on Mandrell’s self‐reporting.
    Instead, the ALJ found that Mandrell was moderately lim‐
ited in her interaction with others. In rejecting a finding that
her impairments reached the “severe” level for this purpose,
he explained that he found certain parts of her testimony to
be contradictory. For example, he saw tension between her
statements that she did not get out of the house much and that
she did not like being around men, and her testimony that she
enjoyed martial‐arts training. In order to participate in the
martial‐arts class, she had to get out of the house, and (for rea‐
sons that went unexplained) the ALJ apparently thought that
men would have been involved in that activity. The ALJ also
found that Mandrell was only moderately limited with re‐
spect to concentration, persistence, and pace, because she was
No. 21‐1121                                                       5

able to play online computer games and to read survival
books. He noted that she reported that she did not bathe reg‐
ularly, but that the psychologist noted that her hygiene was
“adequate.”
  After discussing the evidence, the ALJ concluded that
Mandrell had the following RFC:
   … [T]hrough the date last insured, the claimant had the
   residual functional capacity to perform medium work
   … except able to understand and carry out simple in‐
   structions; respond appropriately to supervision and
   coworkers in usual work situations; deal with changes
   in a routine work setting; no working with the public;
   only occasional interaction with coworkers and super‐
   visors; in a low stress setting that involves no strict pro‐
   duction rate, quotas, or public contact.
The ALJ accompanied this with the common, but regrettably
Delphic, observation that he found that her “medically deter‐
minable impairments could reasonably be expected to cause
some of the alleged symptoms,” but that her “statements con‐
cerning the intensity, persistence and limiting eﬀects” of her
symptoms as of her date last insured were “not entirely con‐
sistent with the medical evidence and other evidence in the
record … .” (Emphasis added.)
   It appears that the ALJ’s primary concern was with the se‐
verity of the problems Mandrell described, not their existence.
Although she reported that she largely stays at home and that
she becomes quite anxious in the presence of men or certain
odors, he thought that her psychiatrist’s observation that dur‐
ing oﬃce visits she was cooperative, calm, and oriented, and
that she displayed a euthymic (i.e., relatively stable) mood
6                                                 No. 21‐1121

and a “stable and congruent” aﬀect tended to show that the
anxiety was not too severe. In addition, he could not reconcile
her remark that she had been in outpatient counseling in 2016
with a comment made two years later by a social worker that
the latter found no history of counseling. At the same time, he
seemed to have accepted Dr. Kaladow’s report that Mandrell
began mental‐health treatment but that she failed to follow
through.
    Mandrell presented Dr. Robert Woolley as a medical
source. He stated that she was unable to work and that despite
her involvement in “individual psychotherapy,” her anxiety
“continue[d] to be at a severe level” with “no significant im‐
provement in symptom control.” The ALJ disregarded this
statement because the doctor mentioned ability to work,
which is an issue reserved for the agency. He also found it
unpersuasive because, as just noted, Mandrell had “minimal
involvement” in counseling. Moreover, on the ground that
the VA’s finding of disability was based on standards that dif‐
fered from those used by the Social Security Administration,
the ALJ gave no weight to the VA’s determination.
    In the end, the ALJ found that Mandrell’s mental impair‐
ments were severe. He also accepted Dr. Woolley’s diagnosis
of guarded and hypervigilant behavior. Nevertheless, the
judge concluded, her severe impairments did not support
“broad, pervasive, disabling” limitations on her ability to
work. On that basis, he found at Step 4 that Mandrell could
no longer perform her past relevant work as a military police
oﬃcer or gate guard. For purposes of Step 5, however, he ac‐
cepted the vocational expert’s testimony that she could per‐
form some jobs at the medium exertional level, including
linen‐room attendant, hospital housekeeper, and automobile
No. 21‐1121                                                    7

detailer. He therefore denied her application for benefits, and
the Appeals Council let that decision stand.
    Magistrate Judge Lynch, acting with the consent of both
parties, 28 U.S.C. § 636(c), aﬃrmed the Commissioner’s rejec‐
tion of benefits. This appeal followed.
                               III
    Mandrell raises two principal arguments in her brief: first,
that the ALJ overstepped his bounds by making medical judg‐
ments for which he was unqualified and then using those
judgments as a basis for his ruling; and second, that he failed
to account for the moderate limitations in concentration, per‐
sistence, and pace from which, he had found, Mandrell suf‐
fered.
    We agree with Mandrell that the ALJ did not adequately
explain why he disregarded substantial portions of the medi‐
cal testimony in the record, and that some of the explanations
he did oﬀer strayed beyond his expertise as an adjudicator
and into the forbidden territory of “play[ing] doctor.” Rohan
v. Chater, 98 F.3d 966, 970 (7th Cir. 1996). The judge appears to
have accepted the fact that Mandrell suﬀered from PTSD as a
result of the rape, but he then dismissed most of the symp‐
toms that accompanied that condition. For instance, he
largely disregarded the physiological eﬀects that accompa‐
nied her PTSD—eﬀects that included a racing heart, tension,
sleep disturbances, and nausea. Her behavior also reflected
her disorder: she did not want to be around other people, es‐
pecially men; she slept with a gun on her nightstand; and she
kept her door bolted. And the ALJ did not explain why some‐
one suﬀering from a mental illness such as PTSD should be
expected to behave rationally with respect to counseling
8                                                   No. 21‐1121

appointments, when (as Mandrell repeatedly testified) she
found it diﬃcult to get out and interact with others. Evidence
in the record of the medications she was taking (at diﬀerent
times and in diﬀerent combinations, Prozac, Lexapro, Fluox‐
etine, Prazosin, Zolpidem, Tartrate, and Clonazepam) also
corroborated the severity of her problems. On top of those,
she self‐medicated with alcohol and marijuana. And her aﬀect
was tearful during a visit with Dr. Kaladow.
    During the hearing before the ALJ, Mandrell reported that
she was still haunted by the face of the rapist. As she was tes‐
tifying, she felt a panic attack coming on, and so a break in the
proceedings was necessary. When the ALJ later asked her
what types of things she found stressful in a work setting, she
listed men, certain smells, and staring or glares.
    The vocational expert provided testimony about the pool
of jobs that would be available to a person with limitations
specified in the ALJ’s hypotheticals, but the testimony was
only as good as the hypotheticals—and they failed to capture
the full picture. None of the ALJ’s hypotheticals envisioned a
workplace free of men, undoubtedly because it is quite un‐
likely that excluding men from a workplace is an option,
given the employment discrimination laws. Nor did the hy‐
potheticals grapple with some of the medical evidence that
Mandrell put in the record and insists should have been con‐
sidered.
    This points to another troubling aspect of this case. The
ALJ was critical of many of the medical records Mandrell did
submit because they pertained to periods after her date last
insured. In response to that concern, Mandrell supplied addi‐
tional VA records that included reports of mental‐health treat‐
ment before that critical date, in early to mid‐2016. She argues
No. 21‐1121                                                     9

that the ALJ erred by failing to recruit a medical expert to eval‐
uate those records for purposes of the decision on RFC. The
district court found no abuse of discretion on the ALJ’s part in
this respect, but it is striking that these records are consistent
with Mandrell’s own account of her limitations. Even if fur‐
ther expert review of the records was properly denied, how‐
ever, we are convinced that the ALJ did not adequately con‐
nect the dots between the RFC he found and the deficits that
he also acknowledged.
    For example, we do not see how the ALJ’s RFC adequately
captures what Mandrell could—and more to the point, could
not—do in light of her severe PTSD and other psychological
conditions. He did not explain how a person with her prob‐
lems in concentration, persistence, and pace could perform at
the level described in his RFC. The record is full of evidence
indicating that she could not concentrate because of the para‐
lyzing eﬀect of the memory of the rape; indeed, she even had
a panic attack in the middle of the hearing when she was be‐
ing asked to revisit that event. The fact that she had some
good days and some bad days, as we have noted in other
cases, in no way undermines her showing of disability. On
some days she encounters reminders of her trauma, and on
other days she is more fortunate. The ALJ did not adequately
reconcile this evidence with his ultimate conclusion.
    Just as troublesome is the ALJ’s failure to reconcile his own
apparently contradictory findings. There is no reason we can
see to silo oﬀ the finding at Step 3 that “the claimant has a
severe mental impairment as of October 2015” from the limi‐
tations that he found, even assuming that her mental impair‐
ment fell short of satisfying anything that appeared on the
agency’s list. And the RFC says nothing at all about the
10                                                   No. 21‐1121

triggering eﬀect being around men had on Mandrell, even
though the reason for that reaction is plain. Neither the ALJ
(in his RFC) nor the vocational expert took that problem into
account. And the fact that Mandrell was able to make it
through one psychiatrist’s appointment with a calm aﬀect
says nothing. She may well have found that to be a safe envi‐
ronment, unlike the world at large or a workplace. Finally,
even though the Social Security Administration is not bound
by the VA’s assessment of Mandrell’s disability, the underly‐
ing medical evidence on which the VA relied is just as relevant
to the social‐security determination as it was to the VA.
                               IV
    In short, there is too much in this record that cannot be
reconciled with the ALJ’s ultimate conclusion. As we have
written before, “[a]n ALJ may not selectively consider medical
reports, especially those of treating physicians, but must con‐
sider ‘all relevant evidence.’” Myles v. Astrue, 582 F.3d 672, 678
(7th Cir. 2009), citing Cliﬀord v. Apfel, 227 F.3d 863, 871 (7th
Cir. 2000), and Books v. Chater, 91 F.3d 972, 979 (7th Cir.
1996). As we did in Myles, we conclude here that “[i]n light of
the ALJ’s questionable credibility findings, cursory analysis of
symptoms, improper medical determination regarding medi‐
cation, and selective discussion of the evidence, his determi‐
nation that [the claimant] is not disabled is not supported by
substantial evidence.” 582 F.3d at 678.
   We therefore REVERSE the judgment of the district court
with instructions to REMAND the case to the Social Security
Administration for further proceedings consistent with this
opinion.